This is a companion case to Coldwell v. Board of Public Worksof the City and County of San Francisco et al., ante, p. 510, [202 P. 879], and the same issues are involved here as were involved in that case. The two cases were tried together, the pleadings are identical except for necesary minor differences, the judgments are the same, and on appeal the briefs of the respective parties were consolidated.
Petitioner here is alleged to be a nonprofit corporation, having no capital stock, organized under the laws of California, with its principal place of business in San Francisco, *Page 796 
and is a citizen of the city and county of San Francisco. The objects and purposes of petitioner, as set forth in the petition, are "to act as an unincorporated, nonpolitical, nonprofitmaking citizens' agency for securing the highest obtainable degree of efficiency and economy in the transaction of public business, particularly in the municipality of San Francisco, through investigating, collecting, classifying, studying, and interpreting facts concerning the powers, duties, actions, limitations, methods, and problems of the several departments of government, and making such information available to public officials and citizens, and promoting the development of a constructive program for the city and county of San Francisco that shall be based upon adequate knowledge of community needs, thereby encouraging economy and efficiency in the conduct of public business in order that the taxpayers may be assured full return value in services rendered for taxes paid and money spent in governmental cost payments." Defendants make no objections to the interest of the petitioner in the data which is sought to be inspected other than those advanced in the case of Coldwell v. Board of Public Works et al., supra.
[1] On the authority of that case, the judgment in the case at bar is modified to omit from the writ the exception of all confidential reports, estimates, or data collected or compiled by assistants or other engineers for the use of the city attorney or other attorneys representing the city and county of San Francisco in legal proceedings, and, as so modified, the judgment is affirmed.
Shaw, C. J., Lennon, J., Wilbur, J., Sloane, J., Shurtleff, J., and Waste, J., concurred.
 *Page 1